Supreme Court of Kentucky
                                 2021-SC-0356-WC


TRACY SCOTT TOLER                                                  APPELLANT


                    ON APPEAL FROM COURT OF APPEALS
V.                          NO. 2021-CA-0325
                     WORKERS’ COMPENSATION BOARD
                           NO. 2018-WC-82397


OLDHAM COUNTY FISCAL COURT,                                        APPELLEES
HONORABLE JONATHAN R. WEATHERBY,
ADMINISTRATIVE LAW JUDGE, AND
WORKERS’ COMPENSATION BOARD




 ORDER DENYING THE PETITION FOR REHEARING AND GRANTING THE
                 PETITION FOR MODIFICATION

      The Petition for Rehearing filed by Appellee Oldham County Fiscal Court,

of the Opinion of the Court, rendered June 16, 2022, is DENIED. The Petition

for Modification or Extension filed by Appellee Oldham County Fiscal Court, of

the Opinion of the Court, rendered June 16, 2022, is GRANTED to correct

typographical errors in the Opinion.

      All sitting. All concur.

      ENTERED: December 15, 2022.



                                          _____________________________________
                                          CHIEF JUSTICE
                                              MODIFIED: DECEMBER 15, 2022
                                                 RENDERED: JUNE 16, 2022
                                                          TO BE PUBLISHED


                 Supreme Court of Kentucky
                                 2021-SC-0356-WC


TRACY SCOTT TOLER                                                    APPELLANT


                      ON APPEAL FROM COURT OF APPEALS
V.                            NO. 2021-CA-0325
                       WORKERS’ COMPENSATION BOARD
                             NO. 2018-WC-82397


OLDHAM COUNTY FISCAL COURT,                                          APPELLEES
HONORABLE JONATHAN R. WEATHERBY,
ADMINISTRATIVE LAW JUDGE, AND
WORKERS’ COMPENSATION BOARD


                OPINION OF THE COURT BY JUSTICE LAMBERT

                          REVERSING AND REMANDING

      Officer Tracy Toler (Officer Toler) challenges the Court of Appeals’ opinion

which affirmed the Workers’ Compensation Board (the Board) and the

Administrative Law Judge (ALJ). Officer Toler’s appeal requires this Court to

address, as a matter of first impression, whether a physician that is not

licensed in Kentucky meets the definition of “physician” under KRS1

342.0011(32). After review, we reverse and remand this case for further

proceedings.




      1   Kentucky Revised Statute.
                                        1
              I. FACTUAL AND PROCEDURAL BACKGROUND

      The facts of this case are not in dispute. On January 16, 2018, Officer

Toler sustained a work-related injury to his left knee. He was placed on light

duty on January 17. On April 30, 2018, Dr. Nicolas Kenney (Dr. Kenney)

surgically repaired Officer Toler’s knee by performing a left knee arthroscopy

with a partial medial, lateral meniscectomy. Dr. Kenney released Officer Toler

to return to full duty on August 8, 2018.

      On December 5, 2018, Dr. Craig Roberts (Dr. Roberts) conducted an

independent medical examination (IME) on Officer Toler. Dr. Roberts

diagnosed left knee medial lateral meniscus tears that required surgery.

Officer Toler reported that he continued to have occasional sharp knee pain in

the anterior portion of his knee, and that the pain was generally a three out of

ten on a scale of one to ten. Dr. Roberts opined that Officer Toler had reached

maximum medical improvement, and assessed a 4% impairment rating for

Officer Toler’s surgery and a 2% impairment rating for pain, equaling a 6%

whole person impairment rating. Dr. Roberts reasoned that the additional 2%

rating for pain was appropriate based on Table 18-1 of the 5th Edition of the

AMA Guides to the Evaluation of Permanent Impairment, which states: “If pain-

related impairment appears to increase the burden of the individual’s condition

slightly, the examiner may increase the percentage found ... by up to 3%.”

Officer Toler submitted Dr. Roberts’ IME as an attachment to his Application

for Resolution of a Claim, which he filed on January 7, 2020.

      To contest Dr. Robert’s 6% impairment rating, Officer Toler’s employer,


                                        2
Oldham County Fiscal Court (Oldham) filed a report by Dr. Christopher

Brigham (Dr. Brigham). Dr. Brigham did not physically examine Officer Toler,

but instead reviewed his medical records. Dr. Brigham agreed with Dr.

Roberts’ assignment of a 4% impairment rating for Officer Toler’s surgery, but

believed an additional 2% impairment rating for pain was inappropriate. Dr.

Brigham provided a thorough, multiple-page explanation for his conclusion,

which included the following:

      In defining the rating provided in the Fifth Edition for diagnoses,
      including procedures such as a partial medial and lateral
      meniscectomy, it is assumed that there are residual symptoms and
      mild interference with activities of daily living. [Officer Toler’s] mild
      complaints of pain and mild interference with activities of daily
      living is not unexpected eight months following his surgery. [. . .]

      Pain itself is a subjective experience and influenced by
      psychosocial issues. It is probable that his mild complaints of
      pain, secondary to surgery, would decrease further with time.

      According to the records, [Officer Toler] does have normal or
      expected pain associated with his surgical procedure. The Guides’
      impairment ratings currently include allowances for the pain that
      individuals typically experience when they suffer from various
      injuries or diseases. [. . .]

      Section 18.3b When This Chapter Should Not Be Used to Rate
      Pain-Related Impairment lists the following situations:

            1. When Conditions Are Adequately Rated in Other
            Chapters of the Guides
            2. When Rating Individuals With Low Credibility
            3. When There Are Ambiguous or Controversial Pain
            Syndromes

      When Conditions Are Adequately Rated in Other Chapters of the
      Guides explains:

            Examiners should not use this chapter to rate pain-
            related impairment for any condition that can be
            adequately rated on the basis of the body and organ

                                         3
              impairment rating systems given in other chapters of
              the Guides. (5th ed, 571)

      In this case, the subjective reports by [Officer Toler] are commonly
      associated with someone who has undergone meniscal surgery.
      Therefore, the Guides are clear that providing additional
      impairment is not appropriate.

      If, hypothetically, the patient had marked pain, objective
      documentation of interference with activities [of] daily living,
      and/or significant gait disorder, then it may be reasonable to
      assign additional impairment, up to 3% whole person, for pain.
      However, none of these factors are documented in this case. It is
      clear that the impairment in this case is based solely on the
      diagnosis-based estimate, i.e. 4% whole person.

      Dr. Roberts subsequently filed a supplemental report to his IME wherein

he stood by his additional 2% rating for pain notwithstanding Dr. Brigham’s

report. Dr. Roberts’ supplement again emphasized the language of Figure 18-

1, which allows for an increase of a whole person impairment rating by up to

3% “[if] the pain-related impairment appears to increase the burden of the

individual’s condition slightly.”2 Dr. Roberts also noted the following language

from Section 18.3 of the Guides, which he faulted Dr. Brigham for overlooking:

“Thus, if an examining physician determines that an individual has a pain-

related impairment, he or she will have the additional task of deciding whether

or not that impairment has already been adequately incorporated into the

rating the person has received on the basis of other chapters of the guides.”3

Dr. Roberts highlighted that, as he physically examined Officer Toler, he was in

the best position to render an opinion regarding an additional rating for pain.



      2   Emphasis added by Dr. Roberts.
      3   Emphasis added by Dr. Roberts.
                                           4
      Officer Toler filed an objection to the admission of Dr. Brigham’s report

as direct evidence. Officer Toler noted that Dr. Brigham “never met,

interviewed or examined” him. But his primary argument was that Dr.

Brigham is not a “physician” as defined by KRS Chapter 342, the Workers’

Compensation Statutes, because he is not licensed in the Commonwealth of

Kentucky.4 Consequently, Officer Toler argued, Dr. Brigham’s report was

inadmissible. Officer Toler reasoned:

      Pursuant to 803 KAR5 25:010, §14: “The Rules of Evidence
      prescribed by the Kentucky Supreme Court shall apply in all
      proceedings before the ALJ except as varied by specific statute and
      this administrative regulation.” The only variances which allow
      reports to be filed as direct testimony are medical reports by
      “physicians.” (803 KAR 25:010, §11 [and] KRS 342.033) and
      Vocational Reports (803 KAR 25:010, §9).

      803 KAR 25:010, §10 allows for the filing of medical reports of
      “physicians.” Pursuant to KRS 342.0011 § (32), “Physician” means
      “physicians and surgeons, psychologists, optometrists, dentists,
      podiatrists, and osteopathic and chiropractic practitioners acting
      within the scope of their license issued by the Commonwealth.”
      Pursuant to 803 KAR 25:010 § 10(1) a party shall not introduce
      direct testimony from more than two (2) physicians. [. . .]

      As Dr. Brigham is not a “Physician” as defined by the
      Regulations/Statutes, his report cannot be filed into evidence by
      Notice.

      The ALJ did not rule on the admissibility of Dr. Brigham’s report until

after the final hearing.6 In the ALJ’s Opinion and Order, he ruled that Dr.

Brigham’s report was admissible:




      4   Dr. Brigham is licensed to practice medicine in Hawaii, Maine, and California.
      5   Kentucky Administrative Regulation.
      6 Neither party objected to the ALJ’s deferral of the ruling under 803 KAR
25:010, §10(6)(e), which directs that “[t]he administrative law judge shall rule on the
                                            5
      19. [Officer Toler] has challenged the admissibility of the report of
      Dr. Brigham due to his being a physician licensed outside of the
      Commonwealth based upon the definition of “Physician” as it
      appears in KRS 342.0011 which provides:

             “Physician” means physicians and surgeons,
             psychologists, optometrists, dentists, podiatrists, and
             osteopathic and chiropractic practitioners acting
             within the scope of their license issued by the
             Commonwealth.

      20. The ALJ notes that these definitions are listed with the caveat,
      “unless the context requires otherwise” and finds that the intent of
      this particular provision is not to limit the ability of otherwise
      qualified physicians to render opinions that may be used in
      Workers’ Compensation jurisprudence. Additionally, Dr. Brigham
      possesses a Kentucky Physician Index Number on file with the
      Department of Workers’ Claims which provides significant context
      to the interpretation of this definition.

      21. The ALJ therefore finds that the context of the definition of the
      “Physician” dictates a more expansive definition of the term than
      that suggested by [Officer Toler] and that to conclude otherwise
      would frustrate the aims of the Department that has provided Dr.
      Brigham with a Physician Index Number. The ALJ thus finds that
      the report of Dr. Brigham is admissible herein.

The ALJ further found that “the pain described by [Officer Toler] and

documented by the evidence of record herein does not rise to the level of that

referenced by the AMA Guides in order to support an impairment rating in

excess of what is associated with [Officer Toler’s] Meniscectomy.” The ALJ

accordingly found Dr. Brigham’s opinion to be more credible than Dr. Roberts’

and did not award Officer Toler an additional 2% impairment rating for pain.

      Officer Toler filed a Petition for Reconsideration (PFR) from the ALJ’s

Opinion and Order. In it, he again argued that Dr. Brigham did not meet the



objection [to a medical report] within ten (10) days of the response or the date the
response is due.”
                                            6
definition of “physician” under the Workers’ Compensation Statutes, and his

opinions could not “be admitted into evidence in this matter, nor relied upon by

this ALJ.” Additionally, Officer Toler’s PFR correctly pointed out that the ALJ’s

Opinion and Order inaccurately stated that Dr. Brigham physically examined

Officer Toler. Officer Toler contended that

      this error [was] important, given that the subjective complaints of
      pain noted by Dr. Roberts, and as described in his report, are
      based upon actual examination and observation of Officer Toler.
      The fact that Dr. Brigham did not [examine]Officer Toler impairs
      his ability to accurately assess the level of pain which Officer Toler
      experienced, and its affects upon him.

The ALJ denied Officer Toler’s PFR without analysis, stating only that it was

“an impermissible re-argument of the merits of the claim.”

      On appeal to the Board, Officer Toler reasserted that Dr. Brigham did not

qualify as a “physician” under KRS 342.0011(32). In addition, he argued that

Dr. Brigham could not make a pain rating assessment for Officer Toler because

he conducted a records review and not a physical examination. The Board

unanimously disagreed on both fronts, and affirmed the ALJ. Concerning

whether Dr. Brigham met the definition of “physician,” the Board ruled:

      While we acknowledge KRS 342.0011(32) defines “physicians” as
      one of the specified practitioners acting within the scope of his or
      her license issued by the Commonwealth, the opening caveat—i.e.
      “unless the context otherwise requires”—does, as interpreted by
      the ALJ, seemingly afford the ALJ the discretion to look beyond the
      confines of the definition. Thus, we hold the ALJ’s interpretation of
      the caveat is harmonious with the wide discretion afforded to
      Administrative Law Judges in the workers’ compensation arena by
      both statutory and case law.

      The ALJ set forth a thorough and cogent explanation why he
      believes the statute permits him to rely upon Dr. Brigham’s
      opinions despite the fact that he is not licensed to practice
      medicine in Kentucky. Persuasive to the ALJ is the fact that Dr.
                                        7
      Brigham possesses a Physician Index Number on file with the
      Department of Workers’ Claims. The ALJ ultimately concluded
      that a more expansive definition of “physician” is appropriate in
      this context, as the objectives of the Department would be
      frustrated if the opinions of a physician to whom the Department
      issued a Physician Index Number were excluded from
      consideration. Indeed, we find there to be an illogical notion for
      the Department of Workers’ Claims to issue a Physician Index
      Number to a physician upon whom an ALJ could not rely.

Next, the Board disagreed that Dr. Brigham had to physically examine Officer

Toler before he could assess whether Officer Toler was entitled to an additional

impairment rating for pain. It reasoned:

      Dr. Brigham’s May 6, 2020, report, firmly demonstrates he
      reviewed the records of both Drs. Roberts and Kenny in detail. In
      his “Clinical Summary,” as set forth verbatim herein, Dr. Brigham
      noted [Officer] Toler’s pain level when examined by both
      physicians. On August 7, 2018, when Toler was examined by his
      treating physician, Dr. Kenney, Toler’s pain level was a one out of
      ten, and Dr. Kenney returned Toler to work without any
      restrictions. When Toler was examined by Dr. Roberts on
      December 5, 2018, his pain level was a three out of ten. In the
      subsequent section of his report entitled “Critique and Discussion
      of Rating Pain,” Dr. Brigham set forth his reasoning over the
      course of five pages, for concluding Toler is not entitled to an
      impairment rating for pain. Relying upon the medical records of
      Drs. Roberts and Kenney, Dr. Brigham concluded Toler’s
      “subjective report of pain is minimal.” Thereafter, citing to
      Sections 1.5, 18.3, 18.3a, and 18.3b of the AMA Guides, Dr.
      Brigham concluded that, with [Officer] Toler’s minimal reports of
      pain, “the Guides are clear that providing additional impairment is
      not appropriate.” Dr. Brigham is fully entitled to rely upon the
      records of Drs. Roberts and Kenney in utilizing the AMA Guides to
      reach his conclusion.

      We acknowledge the critique of Dr. Roberts as set forth in his May
      14, 2020, supplemental report, namely that Figure 18-1
      (“Algorithm for Rating Pain-Related Impairment in Conditions
      Associated with Conventionally Ratable Impairment”) on page 574
      of the AMA Guides refers to “the examiner.” However, there is
      nothing within the AMA Guides, which directly mandates only a
      physician who conducts a physical examination of a claimant can
      formulate a pain rating assessment. Further, while the fact that
      Dr. Brigham did not examine [Officer] Toler is something the ALJ
                                       8
      had the discretion to find compelling, it does not render Dr.
      Brigham’s opinions inadmissible. Rather, it merely goes to the
      weight the ALJ ultimately chooses to give to his opinions. Here,
      the ALJ chose to give weight to Dr. Brigham’s opinions over those
      of Dr. Roberts, and this Board has neither the inclination nor the
      authority to take that discretion away.

      Officer Toler then appealed the Board’s ruling to the Court of Appeals,

which likewise upheld the ALJ’s Opinion and Order. The Court of Appeals

simply held that “the Board's analysis of the issues raised by [Officer] Toler on

appeal is correct.”7

      Additional facts are discussed below as necessary.

                                   II.   ANALYSIS

      The function of this Court in reviewing an ALJ’s decision is “to address

new or novel questions of statutory construction, or to reconsider precedent

when such appears necessary, or to review a question of constitutional

magnitude."8 And, while an ALJ’s decision is generally entitled to a great deal

of deference, this Court is “bound neither by an ALJ’s decisions on questions of

law or an ALJ’s interpretation and application of the law to the facts. In either

case, our standard of review is de novo.”9 Accordingly, as this case requires us

to interpret the definition of “physician” under KRS 342.0011, the ALJ’s

construction of the statute is entitled to no deference. In that vein, we reiterate

our well-established standard for interpreting statutes enacted by our

legislature:


      7  Toler v. Oldham Cnty. Fiscal Court, 2021-CA-0325-WC, 2021 WL 3234306, at
*3 (Ky. App. July 30, 2021).
      8   W. Baptist Hosp. v. Kelly, 827 S.W.2d 685, 688 (Ky. 1992).
      9   Ford Motor Co. v. Jobe, 544 S.W.3d 628, 631 (Ky. 2018).
                                            9
      In construing statutes, our goal, of course, is to give effect to the
      intent of the General Assembly. We derive that intent, if at all
      possible, from the language the General Assembly chose, either as
      defined by the General Assembly or as generally understood in the
      context of the matter under consideration.10

Stated differently, we must “assume that the Legislature meant exactly what it

said, and said exactly what it meant,” and if the plain language of the statute is

clear, our inquiry ends.11

   A. Dr. Brigham is not a “physician” as defined by KRS 342.0011(32).

      The Kentucky Rules of Evidence must be followed in all proceedings

before an ALJ, except as varied by statute or 803 KAR 25:010.12 One such

variance is provided for in 803 KAR 25:010, §10(6)(a), which states: “Upon

notice, a party may file evidence from two (2) physicians in accordance with

KRS 342.033, either by deposition or medical report, which shall be admitted

into evidence without further order if an objection is not filed.” In turn, KRS

342.033 provides, in relevant part, that “[a] party may introduce direct

testimony from a physician through a written medical report. The report shall

become a part of the evidentiary record, subject to the right of an adverse party

to object to the admissibility of the report and to cross-examine the reporting

physician.”

      As discussed above, Officer Toler objected to the admissibility of Dr.

Brigham’s report in this case based on his contention that Dr. Brigham was




      10   Shawnee Telecom Res., Inc. v. Brown, 354 S.W.3d 542, 551 (Ky. 2011).
      11   Univ. of Louisville v. Rothstein, 532 S.W.3d 644, 648 (Ky. 2017).
      12   803 KAR 25:010, §14(1).
                                            10
not a “physician” under KRS 342.0011.13 That statute declares: “As used in

this chapter, unless the context otherwise requires . . . ‘Physician’ means

physicians and surgeons, psychologists, optometrists, dentists, podiatrists, and

osteopathic and chiropractic practitioners acting within the scope of their

license issued by the Commonwealth[.]”14 The statute’s prefatory phrase

“unless context otherwise requires” means that provided definition of

“physician” must be applied, unless the context in which it is found compels a

different definition.

      Here, the context is the introduction of direct testimony through a

physician’s report, i.e., providing medical opinions for use in workers’

compensation cases. The ALJ found that this context should permit the

expansion of the definition of “physician” to include individuals who do not

have a Kentucky medical license in order to widen the pool of physicians

qualified to provide medical opinions in workers’ compensation cases. The

legislature may decide in the future to widen the pool of potential medical

experts. However, the statutory language is limited so that only physicians

licensed in Kentucky may provide such evidence. We are therefore bound to

rule in accordance with the plain language of the statute.

      By way of example, Bright v. American Greetings Corp., is the only case in

our jurisprudence wherein we held that the context in which the term




      13 Oldham argues that Officer Toler’s objection was untimely filed. However,

Oldham did not raise this argument before the ALJ, the Board, or the Court of
Appeals. We accordingly decline to address it.
      14   KRS 342.0011(32) (emphasis added).
                                         11
“physician” was used necessitated an altered definition.15 In Bright, the

employee claimed that he suffered work-related hearing loss and submitted an

evaluation from an audiologist who was an appointed university evaluator.16

The employer argued that the audiologist’s testimony was inadmissible because

audiologists are not listed in KRS 342.0011(32).17 This Court disagreed, and

held that “testimony concerning the cause of a hearing impairment that is

made by an audiologist who is designated as a university evaluator is

admissible even though audiologists are not included in KRS 342.0011(32).”18

The Bright Court based its holding on KRS 342.315, which provides in relevant

part:

        (1) For workers who have had injuries or occupational hearing loss,
        the commissioner shall contract with the University of Kentucky
        and the University of Louisville medical schools to evaluate
        workers. For workers who have become affected by occupational
        diseases, the commissioner shall contract with the University of
        Kentucky and the University of Louisville medical schools, or other
        physicians otherwise duly qualified as “B” readers who are licensed
        in the Commonwealth and are board-certified pulmonary
        specialists. Referral for evaluation may be made whenever a
        medical question is at issue.

        (2) The physicians and institutions performing evaluations
        pursuant to this section shall render reports encompassing their
        findings and opinions in the form prescribed by the commissioner.
        Except as otherwise provided in KRS 342.316, the clinical findings
        and opinions of the designated evaluator shall be afforded
        presumptive weight by administrative law judges and the burden
        to overcome such findings and opinions shall fall on the opponent
        of that evidence. When administrative law judges reject the clinical
        findings and opinions of the designated evaluator, they shall

        15   62 S.W.3d 381 (Ky. 2001).
        16   Id. at 382-83.
        17   Id. at 384.
        18   Id.
                                         12
      specifically state in the order the reasons for rejecting that
      evidence.

This Court interpreted KRS 342.315(2) to mean that “an ALJ is authorized to

weigh a university evaluator’s testimony and to disregard it if a reasonable

basis for doing so is stated.”19 In other words, the ALJ could consider the

audiologist’s evaluation as though it were a physician’s report submitted as

direct testimony because the specific language of KRS 342.315(2) compelled an

altered definition of “physician.”

      In the case at bar, there is nothing in KRS 342.033, regarding the

admission of a physician’s report into evidence, that compels the definition of

physician to include physicians not licensed in Kentucky.

      Similarly, we do not find it dispositive that Dr. Brigham was issued a

Physician Index Number by the Department of Workers’ Claims. The

administrative regulation governing the issuance of Physician Index Numbers

provides:

      (4) The commissioner shall establish a medical qualifications
      index.

                 (a) An index number shall be assigned to a physician
                 upon the filing of the physician's qualifications.

                 (b) Any physician who has been assigned an index
                 number may offer the assigned number in lieu of
                 stating qualifications.

                 (c) Qualifications shall be revised or updated by
                 submitting revisions to the commissioner.

                 (d) A party may inquire further into the qualifications
                 of a physician.

      19   Id.
                                            13
               (e) If the physician's qualifications have not previously
               been filed into the index maintained by the
               commissioner, the filing party shall provide sufficient
               information containing the physician's qualifications,
               and request the physician be included in the index
               and a number issued.20

As Officer Toler argues, this regulation allows for the issuance of a Physician

Index Number upon a request for the same and a filing of the physician’s

qualifications. It does not, on its face, provide for validation of those

qualifications, such as ensuring that the physician is licensed in Kentucky.

Instead, it allows a party to inquire further into the qualifications of a

physician, which is precisely what occurred in this case.

      Based on the foregoing, we hold that Dr. Brigham does not meet the

statutory definition of “physician” under KRS 342.0011(32). His report was

therefore inadmissible, and the ALJ should not have considered it as evidence.

      As a final point of clarification, our holding today does not apply to

treating physicians. KRS Chapter 342 is clear that, in general, an employee is

free to choose his or her own treating physician. Specifically, KRS 342.020(4)

states:

      In the absence of designation of a managed health care system by
      the employer, the employee may select medical providers to treat
      his injury or occupational disease. Even if the employer has
      designated a managed health care system, the injured employee
      may elect to continue treating with a physician who provided
      emergency medical care or treatment to the employee.21




      20   803 KAR 25:010, §14(4)(a)-(e).
      21 See also, e.g., Square D Co. v. Tipton, 862 S.W.2d 308, 309 (Ky. 1993) (“[KRS
342.020(4)] allows a worker to choose her own physician and to have whatever
medical treatment is reasonably necessary for the cure and/or relief of her injury.”).
                                            14
Accordingly, for example, if an employee whose employer does not have a

managed health care system chooses a treating physician that is not licensed

in Kentucky, KRS 342.020(4), coupled with KRS 342.0011, would compel the

definition of “physician” to include a non-Kentucky licensed physician. Thus, a

treating physician not licensed in Kentucky may provide evidence on behalf of

the employee.

   B. Officer Toler’s argument regarding Dr. Brigham’s failure to
      physically examine him is moot.

      Officer Toler also argues that Dr. Brigham was not qualified to opine on

whether he was entitled to an additional impairment rating for pain because he

conducted a records review and not a physical examination. But, with our

opinion today, we hold that Dr. Brigham does not meet the definition of

“physician” under KRS 342.0011(32), and his report is therefore inadmissible.

Officer Toler’s argument against the basis for Dr. Brigham’s opinions contained

therein is accordingly moot, and we will not address it.

                             III.   CONCLUSION

      Based on the foregoing, the ALJ’s Opinion and Order is vacated. This

case is hereby remanded for further proceedings consistent with this opinion.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Bruce Garrett Anderson
Louisville, KY

COUNSEL FOR APPELLEE, OLDHAM COUNTY FISCAL COURT:

Thomas L. Ferreri
Ferreri Partners, PLLC
                                       15
COUNSEL FOR APPELLEE, WORKERS’ COMPENSATION BOARD:

Michael Wayne Alvey

ADMINISTRATIVE LAW JUDGE:

Hon. Jonathan R. Weatherby




                             16